Detailed Action
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 4/05/2021, with respect to claims 1-27 have been fully considered and are persuasive.  The rejection of 12/20/2020 has been withdrawn. The Applicant argues that neither Gross et al. (US Patent No. 2014/0324164) in view of Cooper et al. (US Patent No. 9,532,870) nor Hariton et al. (WO Publication No. 2016/125160) in view of Cooper et al. (US Patent No. 9,532,870) teach a device “wherein a connector pin is situated at the intersection of the at least one tissue anchoring leg and two adjacent struts of the annular outer frame.” These arguments are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Gross et al. and Hariton et al. teach prosthetic heart valves comprising an annular outer frame and inner frame, and Cooper et al. teaches a motivation for having such a valve with anchoring legs which have a greater cross-sectional area than the struts adjacent to the anchoring legs. No existing art discloses such a heart valve with a connector pin which situated at the intersection of the at least one tissue anchoring leg and two adjacent struts of the annular outer frame, or a motivation for modifying an existing heart valve to meet these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774